        Case 2:20-cv-01188-WBV Document 15 Filed 01/27/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


CESAR ENAN CARTAGENA-BUSTILLO                        CIVIL ACTION

VERSUS                                               NO. 20-1188-WBV

RANDY SMITH                                          SECTION: D


                                      ORDER

      The Court, having considered the Complaint (R. Doc. 4), the record, the

applicable law, the Report and Recommendation of the Chief United States

Magistrate Judge (R. Doc. 14), and the failure of any party to file an objection to the

Chief Magistrate Judge’s Report and Recommendation, even after allowing an extra

week beyond the 14 days, hereby approves the Report and Recommendation of the

Chief United States Magistrate Judge and adopts it as its opinion in this matter.

      Accordingly,

      IT IS ORDERED Cesar Enan Cartagena-Bustillo’s 42 U.S.C. §1983 claims

against Sheriff Randy Smith are DISMISSED WITH PREJUDICE as frivolous and

for failure to state a claim upon which relief can be granted pursuant to 28 U.S.C. §§

1915(e)(2)(B)(i) & 1915A(b)(1), and 42 U.S.C. § 1997e(c).

      New Orleans, Louisiana, January 27, 2021.



                                        ______________________________
                                        WENDY B. VITTER
                                        United States District Judge
